UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7733



BRUCE ALVIN WOODY,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-393-5-BO)


Submitted:   May 31, 2006                  Decided:   June 28, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Alvin Woody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bruce   Alvin   Woody,    a    federal   prisoner,    appeals    the

district court's order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Woody v. Stansberry, No. CA-05-393-5-BO

(E.D.N.C. Sept. 28, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -